DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on January 26, 2022 is acknowledged.  The traversal is on the ground(s) that the inventions I and II, restricted as  subcombinations disclosed as usable together in a single combination, are not distinct as they do overlap in scope.  This is not found persuasive because invention I, directed to method for an apparatus implemented in an Access point (AP) which include features such  as “establishing… a plurality of links comprising a primary link and at least a secondary link”, is not overlapped with invention II, directed to method for an apparatus implemented in a station (STA) which includes features such as “perform… an association procedure on the primary link.”   
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 25, 2021 has been considered by the Examiner and made of record in the application file.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merlin (US 2018/0205502 listed by IDS filed February 25, 2021 - hereinafter Merlin).
Regarding claim 1, Merlin teaches a method, comprising: 
establishing, by an apparatus implemented in an access point (AP), a plurality of links comprising a primary link and at least a secondary link (an AP 105 may designate a given channel or link among communication links 120 as an anchor link (e.g., the wireless link on which it transmits beacons, management frames, control information, association information, etc., to support the discovery, establishment, and/or maintenance of wireless links used for multi-link aggregation, such as during a multi-link session between wireless devices) – par [0052] one or more of the links (e.g., an anchor link) may operate in a lower RF frequency band than the other links used in the multi-link session. For example, a link may operate in a 2.4 GHz or 900 MHz band to increase the range, power, or signal quality associated with transmissions on another link, relative to other wireless links that may operate at a 5 GHz or 60 GHz band associated with higher data throughputs, but relatively shorter ranges – par [0053]); 
transmitting, by the apparatus, a management frame on the primary link to indicate a multi-link capability of the AP (anchor link (e.g., the wireless link on which it transmits beacons, management frames, control information, association information, etc., to support the discovery, establishment, and/or maintenance of wireless links used for multi-link aggregation, such as during a multi-link session between wireless devices – par [0052].  APs 105 and STAs 115 may exchange supported aggregation capability information (e.g. supported aggregation type, supported frequency bands, etc.) – par [0055]); and 
configuring, by the apparatus, the secondary link for one or more non-AP stations (STAs), which are capable of operating on the primary link and the secondary link, with multi-link capability and operating parameters through an association procedure on the primary link (Upper MAC layer 315 may provide a single-link interface to upper layers 305. For example, upper MAC layer 315 may perform management and security-related operations. Such a design may allow a single beacon from an AP 105 on a primary band to control multi-band STAs 115. Additionally or alternatively, the single upper MAC layer 315 may allow for a single association procedure to initiate the multi-link session. For example, an association procedure may be performed using a single link, but provide for capability information for multiple links, which may include the link that is being used for the association procedure – par [0078]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Merlin.
Regarding claim 2, Merlin teaches claim 1 but fails to teach establishing, by the apparatus, the primary link and the secondary link in an event that the AP is unable to support simultaneous transmission and reception on the primary link and the secondary link.
However, the Examiner submit that the feature of AP unable to support simultaneous transmission and reception on the primary link and the secondary link is well known in older IEEE 802.11a/b/g/n standards operating at both 2.4GHz and 5GHz bands.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include the features of older IEEE 802.11 standards that are unable to support simultaneous transmission and reception on the primary link and the secondary link in Merlin in order to support older devices.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Merlin in view of Xiao et al. (US 2019/0268956, hereinafter Xiao) .
Regarding claim 3, Merlin teaches claim 1 but fails to teach allowing, by the apparatus, another one or more non-AP STAs, which are not capable of multi-link operation, to be associated on the primary link but not on the secondary link.
However, Xiao teaches allowing, by the apparatus, another one or more non-AP STAs, which are not capable of multi-link operation, to be associated on the primary link but not on the secondary link (After establishing a wireless association with the legacy device, the first VAP 1151 of the WLAN apparatus 1150 may communicate with the legacy device using only the first communication link 1112 for that particular association (and not the second communication link 114), since the legacy device does not support multi-link aggregation - par [0122]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include the features taught by Xiao in Merlin to support legacy devices that only supports older standards.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Merlin in view of (Kim et al. (US 2021/0243756, hereinafter Kim), par [0010]).
Regarding claim 4, Merlin teaches claim 1 but fails to teach configuring, by the apparatus, the secondary link to be enabled for trigger-based uplink channel access and disabled for contention-based uplink channel access.
However Kim teaches configuring, by the apparatus, the secondary link to be enabled for trigger-based uplink channel access and disabled for contention-based uplink channel access (par [0010]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include the features taught by Kim in Merlin to allow an device to normally perform uplink communication even though having difficulty in contention-based access.
Regarding claim 5, Merlin in view of Kim teaches claim 1 but fails to teach wherein the configuring of the secondary link to be enabled for trigger-based uplink channel access and disabled for contention-based uplink channel access comprises configuring the secondary link in an event that the AP is unable to support simultaneous transmission and reception on the primary link and the secondary link.
However, the Examiner submit that the feature of AP unable to support simultaneous transmission and reception on the primary link and the secondary link is well known in older IEEE 802.11a/b/g/n standards operating at both 2.4GHz and 5GHz bands.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include the features of older IEEE 802.11 standards that are unable to support simultaneous transmission and reception on the primary link and the secondary link in Merlin in order to support older devices.

Claims 6, 7, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Merlin in view of Chitrakar et al. (US 2021/0360522, hereinafter Chitrakar).
Regarding claim 6, Merlin teaches claim 1 but fails to teach wherein a transmit opportunity (TXOP) initiated on the primary link, as a triggering TXOP, triggers another TXOP on the secondary link, as a triggered TXOP, and wherein the triggering TXOP and triggered TXOP are synchronized.
However, Chitrakar teaches wherein a transmit opportunity (TXOP) initiated on the primary link, as a triggering TXOP, triggers another TXOP on the secondary link, as a triggered TXOP, and wherein the triggering TXOP and triggered TXOP are synchronized. (The AP indicates an upcoming multi-band transmission TXOP (Transmission Opportunity) by transmitting multi-band (MB) Announcement frame 302A/302B/302C/302D on the Primary band. Upon receiving the MB Announcement frame 302A/302B/302C/302D, if a receiving STA finds its STA ID in the frame, it activates its radios on the indicated Secondary bands before the indicated Transmission Time. The Secondary 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include the features taught by Chitrakar in Merlin to reduce idle listing power consumption for devices.
Regarding claim 7, Merlin teaches claim 1 but fails to teach triggering, by the apparatus, the associated one or more STAs to perform an uplink (UL) transmission on the secondary link by at least one of: directly contending a medium on the secondary link to transmit an UL trigger frame; initiating by one of the one or more STAs through a trigger request indication in an ongoing Physical Layer Conformance Procedure (PLCP) Protocol Data Unit (PPDU) on the primary link; and multi-link acknowledgement with trigger information on the primary link or on both the primary link and the secondary link.
However, Chitrakar teaches triggering, by the apparatus, the associated one or more STAs to perform an uplink (UL) transmission on the secondary link by at least one of: directly contending a medium on the secondary link to transmit an UL trigger frame (the AP indicates an upcoming multi-band transmission TXOP (Transmission Opportunity) by transmitting multi-band (MB) Announcement frame 302A/302B/302C/302D on the Primary band – par [0054]); initiating by one of the one or more STAs through a trigger request indication in an ongoing Physical Layer Conformance Procedure (PLCP) Protocol Data Unit (PPDU) on the primary link; and multi-link acknowledgement with trigger information on the primary link or on both the primary link and the secondary link
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include the features taught by Chitrakar in Merlin to reduce idle listing power consumption for devices.
Regarding claim 10, Merlin teaches claim 1 but fails to teach further comprising: transmitting, by the apparatus, a multi-link uplink (UL) trigger on the primary link, the multi-link UL trigger containing a link identifier (ID) bitmap indicating that at least one link of the plurality of links is triggered and receiving, by the apparatus, one or more Physical Layer Conformance Procedure (PLCP) Protocol Data Units (PPDUs) from the one or more associated STAs on the at least one link that is triggered.
However, Chitrakar teaches further comprising: transmitting, by the apparatus, a multi-link uplink (UL) trigger on the primary link, the multi-link UL trigger containing a link identifier (ID) bitmap indicating that at least one link of the plurality of links is triggered (The AP indicates an upcoming multi-band transmission TXOP (Transmission Opportunity) by transmitting multi-band (MB) Announcement frame 302A/302B/302C/302D on the Primary band – par [0054]. When included in the multi-band announcement frame, the Band Configuration field 510 is only used to identify the band (Primary or Secondary 1 or Secondary 2) but the UL/DL field may be used to override the default UL/DL configurations of a band – par [0061] Band Bitmap 664—identifies the frequency bands for transmission – par [0065]); and receiving, by the apparatus, one or more Physical Layer Conformance Procedure (PLCP) Protocol Data Units (PPDUs) from the one or more associated STAs on the at least one link that is triggered (Upon receiving the MB Announcement frame 302A/302B/302C/302D, if a receiving STA finds its STA ID in the frame, it activates its radios on the indicated Secondary bands before the indicated Transmission Time … the Secondary bands are expected to be activated at least to complete the DL or UL TXOP– par [0054] It is to be noted that the DL and UL PPDUs may carry simple MPDU (MAC Protocol Data Units), or they may also carry aggregated MPDUs (A-MPDU)s. The PPDUs may be Single User PPDU (SU-PPDU) i.e. only carry frames addressed to a single STA, or they may also be Multi-User PPDU (MU-PPDU) i.e. carry frames addressed to more than one STA – par [0055]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include the features taught by Chitrakar in Merlin to reduce idle listing power consumption for devices.
Regarding claim 13, Merlin teaches claim 1 but fails to teach further comprising: configuring, by the apparatus, the primary link and secondary link so that a downlink (DL) transmission on the secondary link by enhanced distributed channel access (EDCA) channel contention is allowed only together with a DL transmission on the primary link.
However, Chitrakar teaches further comprising: configuring, by the apparatus, the primary link and secondary link so that a downlink (DL) transmission on the secondary link by enhanced distributed channel access (EDCA) channel contention is allowed only together with a DL transmission on the primary link (The MB Announcement frame 702 may also override the default UL/DL configuration of the bands during this period, for example restricting Secondary band 2 to DL only, while allowing both DL and UL in Secondary band 1 – par [0070]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include the features taught by Chitrakar in Merlin to reduce idle listing power consumption for devices.
Regarding claim 14, Merlin teaches claim 1 but fails to teach further comprising: indicating, by the apparatus, on each of a first link and a second link of the plurality of links to the one or more STAs to solicit an uplink (UL) transmit opportunity (TXOP) using enhanced distributed channel access (EDCA) (par [0055]); and receiving, by the apparatus, a request frame on the second link from a first STA of the one or more STAs responsive to the indicating.
However, Chitrakar teaches further comprising: indicating, by the apparatus, on each of a first link and a second link of the plurality of links to the one or more STAs to solicit an uplink (UL) transmit opportunity (TXOP) using enhanced distributed channel access (EDCA) (par [0055]); and receiving, by the apparatus, a request frame on the second link from a first STA of the one or more STAs responsive to the indicating (Upon receiving the MB Announcement frame 302A/302B/302C/302D, if a receiving STA finds its STA ID in the frame, it activates its radios on the indicated Secondary bands before the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include the features taught by Chitrakar in Merlin to reduce idle listing power consumption for devices.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Merlin in view of Asterjadhi et al. (US 2020/0014599, hereinafter Asterjadhi).
Regarding claim 8, Merlin teaches claim 1 but fails to teach receiving, by the apparatus, a first Physical Layer Conformance Procedure (PLCP) Protocol Data Unit (PPDU) from a first STA of the one or more STAs on the primary link, the first PPDU containing a request to trigger uplink (UL) transmissions on the secondary link; and transmitting, by apparatus, a control frame with trigger information on the primary link and the secondary link soliciting synchronous UL transmissions on the primary link and the secondary link responsive to receiving the first PPDU.
However, Asterjadhi teaches receiving, by the apparatus, a first Physical Layer Conformance Procedure (PLCP) Protocol Data Unit (PPDU) from a first STA of the one or more STAs on the primary link, the first PPDU containing a request to trigger uplink (UL) transmissions on the secondary link (a station transmits a first frame to an access point, wherein the first frame includes a request (including information) for the access point to assign a narrower bandwidth transmit channel for the station – par [0072]. Apparatus… to generate a first frame including a request for an assignment for the apparatus from a first set of channel parameters to a second set of channel parameters – par [0005]. The transmitted frames may be referred to collectively as an uplink (UL) multiple user (MU) physical layer convergence procedure (PLCP) protocol data unit (PPDU) (UL MU PPDU) – par [0096]); and transmitting, by apparatus, a control frame with trigger information on the primary link and the secondary link soliciting synchronous UL transmissions on the primary link and the secondary link responsive to receiving the first PPDU (access point receiving the first frame from the station, and generating and transmitting a second frame based on the information in the first frame (block 320). The second frame includes an assignment of a narrower bandwidth transmit channel to be used by the station – par [0077])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Asterjadhi in Merlin to allow proper channel for communication thereby reducing communication failure.
	
Allowable Subject Matter
Claims 9, 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 12 is objected to as being dependent upon a objected claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642